Citation Nr: 0911397	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-03 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
cirrhosis.

2.  Entitlement to service connection for a dental disability 
for compensation purposes, including as secondary to 
hepatitis C with cirrhosis.

3.  Entitlement to service connection for depression, 
including as secondary to hepatitis C with cirrhosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1977 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In that decision, the RO denied the Veteran's 
claims for service connection for hepatitis C with cirrhosis, 
a dental disability, and depression.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in January 2009.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

The decision below addresses the Veteran's claims of service 
connection for hepatitis C with cirrhosis and for a dental 
disability for compensation purposes, including as secondary 
to hepatitis C with cirrhosis.  Consideration of the 
remaining claim on appeal is deferred pending completion of 
the development sought in the remand that follows the 
decision.


FINDINGS OF FACT

1.  The Veteran's hepatitis C with cirrhosis was first 
manifested after the Veteran's separation from military 
service and is unrelated to his period of military service.

2.  The only identified dental disability is replaceable 
missing teeth; any current dental disability was first 
manifested many years after the Veteran's separation from 
service and is unrelated to his period of service or to any 
aspect thereof.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hepatitis C with cirrhosis that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for award of service connection for a dental 
condition for compensation purposes are not met. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.381, 4.150 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through a March 2004 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the March 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned March 2004 
letter.

The Board further notes that although notice regarding an 
award of an effective date or rating criteria was not 
provided until after the initial adjudication of the 
Veteran's claims, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), the Veteran was supplied with notice 
pursuant to Dingess/Hartman via a March 2006 notice letter.  
The Board does not now have such issues before it.  
Consequently, a remand for additional notification on these 
questions is not necessary.  The Board also notes that while 
the complete notice required by the VCAA was not necessarily 
timely provided to the Veteran, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Here, the Board acknowledges that the aforementioned March 
2004 notice letter did not contain any specific notice with 
respect to claims for secondary service connection.  See 
38 C.F.R. § 3.310.  The Board has determined, however, as 
discussed below, that entitlement to service connection for 
hepatitis C with cirrhosis is not warranted.  Consequently, 
the Veteran's claim for secondary service connection for a 
dental disability-which is predicated on a grant of service 
connection for hepatitis C with cirrhosis-must be denied.  
As there is no legal basis upon which to award service 
connection for a disability that is claimed as secondary to a 
disability that is not service connected, the Veteran's 
claim, insofar as it contemplates service connection 
secondary to hepatitis C with cirrhosis, must thus be denied 
as a matter of law.  See 38 C.F.R. § 3.310; see also Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the Board should deny the claim 
based on a lack of legal merit).  As the Veteran's claim for 
secondary service connection lacks legal merit, the duties to 
notify and assist imposed by the VCAA are not applicable as 
to that claim.  See, e.g., Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  In this case, nothing about the evidence or 
any response to the RO's notification suggests that either 
claim decided herein needs to be returned to the RO for 
additional notification.  As noted above, the purpose of the 
notice requirement has been satisfied with respect to the 
issues of service connection that are currently being 
adjudicated.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims addressed below.  Here, 
the Veteran's service treatment and personnel records are 
associated with the claims file.  The Veteran was provided VA 
medical examination concerning his hepatitis C claim in 
October 2005, report of which has been associated with the 
claims file.  Records of the Veteran's post-service treatment 
for hepatitis C with cirrhosis have also been associated with 
the claims file, and the Veteran and his representative have 
both submitted written argument.  The Veteran testified 
before the undersigned Veterans Law Judge at a hearing in 
January 2009.  Otherwise, neither the Veteran nor his 
representative has alleged that there are any outstanding 
records probative of the claims on appeal that need to be 
obtained.

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is 
required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, 
injury or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that 
would support incurrence or aggravation; (3) an indication 
that the current disability may be related to the in-service 
event; and (4) insufficient evidence to decide the case.

The Board notes that the record includes medical evidence, 
including a VA medical examination provided to the Veteran in 
October 2005 and private records dating from 2001, concerning 
his diagnosis of and treatment for hepatitis C with 
cirrhosis.  The RO has made no attempt, however, to obtain 
records of the Veteran's claimed dental treatment.  Here, 
however, the Veteran is not alleging that his claimed dental 
disability is one of the types of dental and/or oral 
conditions listed under 38 C.F.R. § 4.150 for which 
compensation may be paid.  In this regard, the Veteran has 
not claimed that he suffers from jaw problems or associated 
bone loss, nor has he reported treatment for any such 
conditions.  Thus, a remand to obtain the identified records 
or provide a VA dental examination would serve no useful 
purpose and is not warranted.  The Board thus finds that the 
Veteran's assertions do not trigger VA's duty to provide a 
dental examination.  See Caluza v. Brown, 7 Vet. App. 498, 
511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in 
determining whether lay evidence is satisfactory, the Board 
may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the Veteran).  

Further, although the Veteran was not afforded a VA 
examination specifically addressing his claim of direct 
service connection for a dental disability, the Board finds 
that no such development is warranted.  Although the Board 
has considered the need for a VA examination in light of the 
lack of a VA medical opinion as to any direct relationship 
between the Veteran's service and his claimed dental 
disability and the requirements set forth in McLendon, the 
Board concludes that, as will be discussed below, the 
Veteran's claim for service connection for a dental 
disability for compensation purposes is denied as a matter of 
law.  Thus, examination is not necessary.  See 38 C.F.R. 
§§ 3.159(c)(4), 3.381, 4.150.  The Board thus concludes that 
the requirements of the duty to assist are satisfied.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for hepatitis C 
with cirrhosis and for a dental disability for compensation 
purposes, including as secondary to hepatitis C with 
cirrhosis.  The Board notes initially that although the 
Veteran has clearly stated that he believes his current 
dental disability to be secondary to treatment he has 
received for his hepatitis C, the RO has considered the 
Veteran's claim for service connection for a dental 
disability for compensation purposes both as directly related 
to service and on a secondary basis to hepatitis C with 
cirrhosis, for which the Veteran is also seeking service 
connection.  The Board will thus address both theories of 
entitlement.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Service connection may also be granted for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
This includes a disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that there has been an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not previously 
been VA's practice, which strongly suggests that the change 
amounts to a substantive change in the regulation.  Given 
what appear to be substantive changes, and because the 
appellant's claims were pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

Relevant evidence of record consists of the Veteran's service 
treatment records, private medical records from 2001 to the 
present, and report of the VA examination provided to the 
Veteran in October 2005.  The Veteran has also testified 
before the undersigned Veterans Law Judge in relation to his 
claims.

The Veteran's service treatment records are silent as to any 
complaints of or treatment for hepatitis C, cirrhosis, or any 
symptoms thereof.  The Board notes in particular that the 
Veteran's separation report of medical examination, conducted 
in September 1979, noted that the Veteran's abdomen and 
viscera were found to be normal, and the Veteran responded 
"No" when asked if he had any liver problems, jaundice, or 
hepatitis on his September 1979 separation report of medical 
history.  Post-service treatment records show that the 
Veteran first received treatment for hepatitis C and 
cirrhosis in 2002 and has received ongoing treatment for the 
disability since that time.  The Veteran's private post-
service records of medical treatment do not reflect any 
etiological opinion as to his diagnosed hepatitis C with 
cirrhosis.

Report of the VA medical examination provided to the Veteran 
in October 2005 reflects that the examiner reviewed the 
Veteran's claims file and physically examined the Veteran.  
The report reflects that the Veteran has multiple tattoos on 
his body, which he received prior to entering active duty.  
The examiner noted that the Veteran was first diagnosed with 
hepatitis C in 2001 and has undergone two extended episodes 
of treatment with interferon.  The examiner also noted that 
the Veteran reported having been sexually assaulted while in 
service.  He identified his risk factors for his current 
hepatitis C as his in-service rape and the air gun with which 
he was injected with vaccinations during boot camp.  Physical 
examination revealed an enlarged liver.  The examiner 
diagnosed the Veteran with hepatitis C with significant 
incapacitation on a daily basis.  The examiner opined that it 
was less likely than not that the air gun used to inoculate 
the Veteran during boot camp was the means of his hepatitis C 
infection, reasoning that such an occurrence is "very, very 
remote" and theoretical at best.  The examiner also opined 
that it was less likely than not that the Veteran contracted 
hepatitis C from any in-service sexual assault, reasoning 
that sexual transmission of the disease is a "less frequent 
method."  The examiner concluded that it was more likely 
than not that the Veteran contracted hepatitis C through his 
multiple tattoos.

A.  Service Connection for Hepatitis C with Cirrhosis

There are no VA regulations specifically dealing with service 
connection for hepatitis C.  Therefore, for service 
connection to be granted in this case for hepatitis C, the 
evidence must show that the Veteran's hepatitis C infection, 
risk factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent medical 
evidence that there is a relationship between the claimed in-
service injury and the Veteran's hepatitis C.  Risk factors 
for hepatitis C include intravenous drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine 
use, high-risk sexual activity, accidental exposure while a 
health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
See VBA letter 211B (98-110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the 
fact that hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions 
before screening of the blood supply began in 1992, and 
hemophiliacs treated with clotting factor before 1987).  
Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.  The fast letter 
indicates, in its Conclusion section, that the large majority 
of hepatitis C infections can be accounted for by known modes 
of transmission, primarily transfusion of blood products 
before 1992 and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible," notwithstanding the lack of any 
scientific evidence so documenting.  It noted that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the hepatitis C.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for hepatitis C with 
cirrhosis.  Here, notwithstanding the Veteran's current 
diagnosis of hepatitis C with cirrhosis, a review of the 
evidence does not reflect competent medical evidence linking 
the currently diagnosed disability to the Veteran's time in 
service.  Hence, an essential requirement for service 
connection is not met.

In finding that the Veteran's hepatitis C with cirrhosis is 
not related to his time in service, the Board finds 
persuasive the lack of any in-service diagnosis or treatment 
for hepatitis or cirrhosis or any related symptoms or 
disability, as well as the fact that no physician or other 
medical professional has linked his currently diagnosed 
hepatitis C with cirrhosis to active service.  Additionally, 
neither the Veteran nor his representative has presented or 
alluded to the existence of any medical opinion establishing 
a relationship between the Veteran's currently diagnosed 
hepatitis C with cirrhosis and his period of military 
service.  The Board finds compelling the October 2005 VA 
examiner's conclusion that the Veteran's currently diagnosed 
hepatitis C with cirrhosis was not linked to his time in 
service.  In particular, the Board looks to the VA examiner's 
reasoning that it is less likely than not that the air gun 
used to inoculate the Veteran during active duty led to his 
infection with hepatitis C, or that his in-service sexual 
assault led to the disease.  The examiner explained clearly 
and thoroughly that it was much more likely that the 
Veteran's many tattoos were the source of his current 
infection.  Hence, the record presents no basis for a grant 
of service connection for hepatitis C with cirrhosis.  

The Board has also considered the Veteran's own allegations 
with regard to his claim for service connection for hepatitis 
C with cirrhosis.  Although the Board does not doubt the 
sincerity of the Veteran's belief that his disability is 
related to his service, as a layperson without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical matter, 
such as the etiology or diagnosis of any current disability.  
See Bostain v. West, 11 Vet. 124, App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As such, the Veteran's 
assertions alone cannot provide a basis for a grant of 
service connection.  

In conclusion, the Board finds that it has not been shown 
that the Veteran's currently diagnosed hepatitis C with 
cirrhosis is related to service.  For all the foregoing 
reasons, the Board thus concludes that any hepatitis C with 
cirrhosis was not incurred in or aggravated by service.  The 
claim for service connection for hepatitis C with cirrhosis 
must thus be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against this claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  

B.  Service Connection for a Dental Disability for 
Compensation Purposes

Under current VA regulations, compensation is available only 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a Veteran may be entitled to service 
connection for dental conditions, including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purpose of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.  (The issue of entitlement to service 
connection for treatment purposes is not before the Board.)

The Veteran claims that the multiple treatments he has 
undergone for hepatitis C and cirrhosis caused damage to his 
teeth.  As a result, he underwent a number of dental 
procedures to correct problems with his teeth and lost a 
number of his natural teeth.  He reportedly now has no 
natural teeth and uses dentures.  He seeks VA disability 
compensation related to his current dental condition.  During 
his January 2009 hearing, the Veteran testified that he had 
undergone a number of restorative procedures on his teeth 
since service, to include the removal of all his teeth and 
the use of prosthodontics.  The Veteran did not testify that 
he had suffered from any jaw problem or associated bone loss; 
nor did he claim to have experienced trauma to his teeth in 
service.  Both in his February 2004 claim for entitlement to 
service connection and in his January 2009 hearing, the 
Veteran contended that his current dental disability is due 
to his hepatitis C and the drugs with which that disease has 
been treated, not to any incident or injury he incurred 
during service.

With respect to the Veteran's current claim, the Board finds 
there is no basis for award of service-connected disability 
compensation for a dental disability on a direct basis.  
Here, the Veteran's sole contention, as noted above, is that 
he be awarded disability compensation related to the 
extraction of his teeth and the necessity of prosthodontics.  
He is not claiming impairment of the mandible, loss of a 
portion of the ramus, or loss of a portion of the maxilla due 
to service; nor is he claiming that any loss of teeth was the 
result of loss of substance of maxilla or mandible.  38 
C.F.R. § 4.150.  The regulations do not provide disability 
compensation for a dental condition other than those found 
under 38 C.F.R. § 4.150.  See 38 C.F.R. § 3.381.

As discussed above, the Board finds that entitlement to 
service connection for hepatitis C with cirrhosis is not 
warranted.  Thus, as a matter of law, the Veteran's claims 
for service connection for a dental disability for 
compensation purposes as secondary to hepatitis C with 
cirrhosis must fail.  Insofar as the condition to which the 
Veteran claims the dental disability is secondary has not 
been granted service connection, the claim for secondary 
service connection must also fail.  See 38 C.F.R. § 3.310.  
For this reason, the Veteran's claim for secondary service 
connection must be denied as without legal merit.  Sabonis, 6 
Vet. App. at  430.

In conclusion, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a 
dental disability for compensation purposes.  The Veteran's 
claimed condition does not fall under the categories of 
compensable dental disabilities set forth in 38 C.F.R. § 
4.150.  Further, as the Veteran's claim for service 
connection for hepatitis C is herein denied, the claim for 
service connection for a dental disability secondary to 
hepatitis C must of necessity also be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for hepatitis C with 
cirrhosis is denied.

Entitlement to service connection for a dental disability for 
compensation purposes, including as due to hepatitis C with 
cirrhosis, is denied.


REMAND

The Board finds that additional evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for service connection for depression.

Service connection will be granted if it is shown that the 
appellant has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty in the active military, naval or air service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Active military service includes active duty, or any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  38 C.F.R. 
§ 3.6(a) (2008).

A review of the Veteran's claims file reflects that the 
Veteran's treating psychiatrist has submitted a letter 
regarding the Veteran's ongoing psychiatric treatment in the 
VA San Diego Healthcare System.  The letter, dated in October 
2005, indicates that the Veteran has received ongoing 
treatment for post-traumatic stress disorder and related 
psychological difficulties related to his claimed in-service 
sexual assault.  The Board notes however, that records of the 
Veteran's ongoing treatment at the VA San Diego Healthcare 
System are not present in the claims file.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
Veteran's claim, on remand the agency of original 
jurisdiction (AOJ) must attempt to obtain the above-
identified medical records, to include in particular complete 
records of the Veteran's mental health treatment at the VA 
San Diego Healthcare System, and associate any records 
obtained with the claims file.  If any records sought are 
determined to be unavailable, the Veteran must be notified of 
that fact pursuant to 38 C.F.R. § 3.159(e) (2008).

The Board further notes that the VCAA requires that VA afford 
the claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran's medical history contains 
records of treatment for a psychiatric disability during 
service; service treatment records indicate that he was seen 
in June 1979 for agitation and depression following his 
separation from his wife.  The Veteran's treatment provider 
noted at that time that the Veteran had a "long past 
history" of psychiatric hospitalization, but no records of 
any such treatment are present in the claims file.  The 
Veteran was diagnosed at that time with a situational 
reaction to his separation from his wife, with a rule-out 
diagnosis of personality disorder.  Additionally, on his 
April 1977 entrance report of medical history, the Veteran 
reported no psychiatric problems, but his examiner noted that 
he had a history of psychiatric counseling.  Regarding 
diagnosis of the disability, the Board first acknowledges 
that the Veteran's service treatment records reflect that the 
Veteran received psychiatric treatment on several occasions 
during service and, at his September 1979 separation report 
of medical history, he replied "Yes" when asked if he 
suffered from depression, excessive worry, and trouble 
sleeping.  He was noted to be "normal" psychiatrically on 
examination at the time, however.  

Post-service medical records reflect that both VA and private 
medical professionals have identified the Veteran as 
suffering from a psychiatric disability.  In that connection, 
the Board notes that records in the file document that the 
Veteran has received ongoing treatment for depression from 
his private treatment provider since at least March 2003.  
Records also reflect, as discussed above, that the Veteran is 
receiving ongoing treatment for psychiatric difficulties at 
the VA San Diego Healthcare System.  The Veteran has further 
testified on multiple occasions about his ongoing counseling 
and treatment at the VA San Diego Healthcare System.  

In light of the Veteran's contentions and the assessments 
discussed above, the Board finds it necessary to secure 
another examination to ascertain whether the Veteran in fact 
has a depressive disorder related to his time on active duty.  
See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted).  Thus, on remand, the Veteran should be afforded 
a VA examination in order to obtain a current diagnosis based 
on both examination and a thorough review of his claims file.  
The examination should address the nature and etiology of the 
Veteran's claimed depressive disorder and its relationship to 
the Veteran's service.  In addition, the examiner should 
address any relationship between any diagnosed depressive 
disorder and the Veteran's time on active duty, including 
whether the Veteran had a psychiatric disability that pre-
existed his period of active duty and whether any psychiatric 
disability was incurred or aggravated during such service, 
addressing specifically the Veteran's in-service psychiatric 
treatment and his claimed in-service sexual assault.

The Veteran should be notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2008).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
should be sent a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the Veteran's claimed 
depressive disorder to be obtained.  The 
Veteran should be asked to specify the 
dates of his treatment at the VA San 
Diego Healthcare System.  The AOJ should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

2.  The AOJ should obtain from the VA San 
Diego Healthcare System all available 
medical records pertaining to the 
Veteran's mental health treatment.  The 
AOJ must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) (2008) regarding 
requesting records from Federal 
facilities.  Any other sources of 
treatment records identified by the 
Veteran should also be contacted.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are determined to be 
unavailable, the Veteran must be notified 
of that fact pursuant to 38 C.F.R. 
§ 3.159(e) (2008).

3.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran should 
be scheduled for VA examination and 
notified that failure to report to any 
scheduled examination, without good 
cause, could result in a denial of his 
claim.  See 38 C.F.R. § 3.655(b) (2008).  
The examiner should thoroughly review the 
Veteran's claims file, to include a copy 
of this remand.  

Psychological testing should be 
conducted with a view toward 
determining a current diagnosis for the 
Veteran.  The examiner should review 
the Veteran's claims file and test 
results, examine the Veteran, and 
render an opinion, consistent with 
sound medical judgment, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that any currently 
diagnosed depressive disorder was 
caused by or had its onset during the 
Veteran's active military service or 
was chronically worsened during a 
period of active military service.  If 
the examiner concludes that the 
evidence shows that a depressive 
disorder pre-existed the Veteran's 
active duty, the examiner should also 
indicate whether the evidence shows 
that the psychiatric disability was 
permanently worsened beyond its natural 
progression during the Veteran's active 
duty.  The examiner should then 
indicate whether any current depressive 
disorder is related to the Veteran's 
period of active duty, including to any 
psychiatric problem that may have begun 
or which was permanently worsened 
during such service.  The examiner 
should consider in particular the 
effect of the Veteran's claimed in-
service sexual assault on any 
disability from which the Veteran is 
found to suffer.  A complete rationale 
should be provided for all opinions 
expressed. 

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal should be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


